WR-82,731-01
                                                                                             COURT OF CRIMINAL APPEALS
                                                CASEY BLAIR                                                  AUSTIN, TEXAS
                                                DISTRICT JUDGE                               Transmitted 7/2/2015 4:41:18 PM
                                          KAUFMAN COUNTY COURTHOUSE                            Accepted 7/6/2015 8:17:39 AM
                                                100 W. MULBERRY                                               ABEL ACOSTA
                                             KAUFMAN, TEXAS 75142
                                                                                                                      CLERK
                                                 (972) 932-0251


                                                                                              RECEIVED
86TH JUDICIAL DISTRICT OF TEXAS                                                        COURT OF CRIMINAL APPEALS
       KAUFMAN COUNTY                                                                         7/6/2015
                                                                                                  KELLEY BLAINE
                                                                                         ABEL ACOSTA,  CLERK
                                                                                               COURT COORDINATOR


         July 2, 2015
                                                                                                      ~            ;JIIC~i

                                                                                                      c..n         ~   .. r
                                                                                                                   C:f"'""\
         Mr. Abel Acosta, Clerk                                                                       (.....
                                                                                                      c=
                                                                                                                   ,..,.,c_;
         Court of Criminal Appeals                                                                    I         -··~ :r -n
                                                                                                                r"!'l ;)to()
         P.O. Box 12308                                                                                N  '     ;..;Z~::>

         Austin. Texas 78711                                                                                    : .. 0 ;;o
                                                                                                       -o       v.,orn
                                                                                                          :X           :::n
         Re:    Jordan, Michael AntiK·ily-Bar-1)'                                                         ..
                                                                                                          z:-          z.o
                                                                                                                       ~:x:;

                CCA No. WR-82,731-01                                                                                   -< c-
                Trial Court Case No. 32285A-86

         Dear Mr. Acosta:

                 This Court requests an extension of time of 60 days to complete the Court's findings of
         fact and conclusions of law in this habeas proceeding, for good cause. The Court has requested
         an affidavit from trial counsel in this matter but has since learned that no complete record of the
         trial court proceedings in cause number 32285-86 has been prepared. Because applicant's
         conviction was based upon two hearings before two different judges, and because the
         undersigned did not participate in those proceedings, this Court believes that both hearings must
         be transcribed before this Court can enter proper findings in this matter.

                 The prosecution upon which this application for writ of habeas corpus was filed was
         concluded in accord with a plea agreement. Subsequent to this Court's first guilty-plea hearing
         and sentencing in this case, the defendant moved for a new trial, complaining that his plea to the
         agreed sentence was involuntary. This Court granted applicant a new trial on punishment only,
         and he then appeared before the judge of the 422nJ District Court for a new punishment hearing.
         Applicant filed a notice of appeal, and the record of the case was filed prior to the appeal being
         dismissed. When applicant's trial counsel began preparing his affidavit in this writ proceeding, it
         was discovered that only the record of the initial plea and sentencing had been transcribed, but
         the record of the second punishment hearing is of importance in resolving the issues asserted by
         applicant in the present writ application.

                 The court reporter for the 422nd District Court reported the second punishment hearing
         and sentencing. That reporter, Donna Gehl, advised the court last week that she did report the
         hearing, but that when she attempted to access her notes of that hearing, she discovered that her
         reporting software had malfunctioned and that she could not transcribe the hearing. Ms. Gehl
         informed this Court that she would request help from a software technician to transcribe the
         notes and that she anticipates that the record of the second hearing will be available. Ms. Gehl is
         currently completing the record of the death penalty trial in cause number AP-77,053, Eric Lyle
Williams v State, which is due to be filed in the Court of Criminal Appeals on July 15,2015.
This Court anticipates that the record of the second punishment hearing will be completed in the
next 30 days and that defense counsel will then be able to complete his affidavit, after which this
Court can enter appropriate findings.




Kaufman County, Texas